DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the at least one allyl or methallyl" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-18, 20, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hogge et al (US 2006/0089419) in view of Lundmark et al (WO 2017/131563) with US 2019/0048132 used for citation purposes.
With regards to claims 1, 4, and 6, Hogge teaches a reactive composition that is made of at least one radiation-curable iso(thio)cyanate and at least one isocyanate reactive chemical (abstract).  Hogge teaches the reactive compound to include butenoic acid such as 3-hydroxy-2-butenoic acid (0031).
Hogge teaches the butanoic acid to be one of many options for the reactive compound.
Lundmark teaches a radiation curable composition that contains 2-hydroxy-3-butenoic acid and/or at least one ester of 2-hydroxy-3-butenoic acid with at least one additional radiation curable monomer, oligomer, or polymer (abstract).  Lundmark teaches the ester to include C1-C4 compounds (005).  Lundmark teaches the motivation for using the acid to be because it provides for excellent radiation curing compositions in that the acid and/or said ester is usable to compliment or substitute the radiation curable compound.  Hogge and Lundmark are analogous in the art of curable compositions using butenoic acids and curable compounds.  In light of the benefit above, it would be obvious to one skilled in the art prior to the effective filing date of the present invention to use the butanoic acid of Lundmark in the composition of Hogge, thereby obtaining the present invention.
With regards to claim 2, Hogge teaches the isocyanate compound to include hexamethylene diisocyanate, isophorone diisocyanate, toluene diisocyanate, pentamethylene diisocyanate, and naphthalene diisocyanate (0044).
With regards to claim 3, Hogge teaches the composition to be cured to form a polymer and/or oligomer (0017).
With regards to claim 7, Hogge teaches the ester of the acid to include 2-ethyl-heptanol, 2-propyl-heptanol, 5-hydroxy-1,3-dioxane, 5-hydroxymethyol-1,3-dioxane, or 5-hydroxyethyl-1,3-dioxane (0005).
With regards to claims 8, 12, 13, and 17, Hogge teaches the composition to include radiation curable alcohols that include triols or polyols (0026) and crotonate esters (0036).
With regards to claim 9, Hogge teaches the composition to include radiation curable alcohols that include lacontes from butyl polycarpolactones (0053).
With regards to claim 10, Hogge teaches the polymerizable alcohol to have a molecular weight of at least 150 to up to 1,500 (0037) and a hydroxyl number of 550 or less (0039).
With regards to claim 11, Hogge teaches a reactive composition that is made of at least one radiation-curable iso(thio)cyanate and at least one isocyanate reactive chemical (abstract).  Hogge teaches the reactive compound to include butenoic acid such as 3-hydroxy-2-butenoic acid (0031).  Hogge teaches this compound to be used in a coating composition (title).
Hogge teaches the butanoic acid to be one of many options for the reactive compound.
Lundmark teaches a radiation curable composition that contains 2-hydroxy-3-butenoic acid and/or at least one ester of 2-hydroxy-3-butenoic acid with at least one additional radiation curable monomer, oligomer, or polymer (abstract).  Lundmark teaches the ester to include C1-C4 compunds (005).  Lundmark teaches the motivation for using the acid to be because it provides for excellent radiation curing compositions in that the acid and/or said ester is usable to compliment or substitute the radiation curable compound.  Hogge and Lundmark are analogous in the art of curable compositions using betenoic acids and curable compounds.  In light of the benefit above, it would be obvious to one skilled in the art prior to the effective filing date of the present invention to use the butanoic acid of Lundmark in the composition of Hogge, thereby obtaining the present invention.
With regards to claim 14, Hogge teaches the addition of an allyl ether (0005).
With regards to claim 15, Hogge teaches the composition to include monoesters, diesters, and triesters of hydroxyl containing ester adducts (0029).
With regards to claim 16, Hogge teaches the diol to include butanediol, hexanediol, and triethylene glycol (0034).
With regards to claims 18 and 20, Hogge teaches the radiation curable alcohol to include trimethylolpropane (0028).
With regards to claim 23, Hogge teaches the composition to include photoinitiators (0062).
With regards to claim 26, Hogge teaches a reactive composition that is made of at least one radiation-curable iso(thio)cyanate and at least one isocyanate reactive chemical (abstract).  Hogge teaches the reactive compound to include butenoic acid such as 3-hydroxy-2-butenoic acid (0031).  Hogge teaches the use of the composition on a plastic golf ball as a coating (abstract).
Hogge teaches the butanoic acid to be one of many options for the reactive compound.
Lundmark teaches a radiation curable composition that contains 2-hydroxy-3-butenoic acid and/or at least one ester of 2-hydroxy-3-butenoic acid with at least one additional radiation curable monomer, oligomer, or polymer (abstract).  Lundmark teaches the ester to include C1-C4 compunds (005).  Lundmark teaches the motivation for using the acid to be because it provides for excellent radiation curing compositions in that the acid and/or said ester is usable to compliment or substitute the radiation curable compound.  Hogge and Lundmark are analogous in the art of curable compositions using betenoic acids and curable compounds.  In light of the benefit above, it would be obvious to one skilled in the art prior to the effective filing date of the present invention to use the butanoic acid of Lundmark in the composition of Hogge, thereby obtaining the present invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763